*646MEMORANDUM **
Renu Madhar and her husband Santokh Madhar are natives and citizens of India. They petition for review of the Board of Immigration Appeals’ (“BIA”) decision that adopted and affirmed the Immigration Judge’s (“IJ”) denial of their applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petition.
Substantial evidence supports the IJ’s adverse credibility determination based upon inconsistent evidence regarding the harm Renu suffered during her 1991 arrest, and inconsistencies regarding the petitioners’ final encounter with police in August of 1993. See id. (an adverse credibility finding will be upheld so long as identified inconsistencies go to the heart of the asylum claim). Accordingly, the petitioners’ asylum claim fails.
Because the petitioners failed to satisfy the lower standard of proof for asylum, it necessarily follows that they have failed to satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because the petitioners’ CAT claim is based on the same testimony that the IJ found not credible, and because they point to no other evidence that the IJ should have considered in making its CAT determination, substantial evidence supports the IJ’s denial of CAT relief. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.